        Case 4:19-cr-00087-BMM Document 65 Filed 04/13/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       CR-19-87-GF-BMM

                     Plaintiff,
        vs.

JOHN AZURE,

                     Defendant.

      The undersigned held a competency hearing on November 12, 202. (Doc.

60.) The Court found the Defendant, John Azure, (Azure) by a preponderance of

the evidence, absent further psychological evaluation, that Azure presently suffers

from a mental defect rendering him mentally incompetent to the extent that he is

unable to understand the nature and consequences of the proceedings against him

or to assist properly in his defense. The undersigned committed Azure to the

custody of the Attorney General for a period of time not to exceed four months.

(Doc. 61.)

      On April 2, 2021, the undersigned received a letter from T. Scarantino,

Complex Warden, Federal Correctional Complex, Federal Medical Center, Butner,

North Carolina asking for an extension of time to complete Azure’s evaluation.

      Accordingly, IT IS ORDERED that an extension of Azure’s evaluation

period and evaluation report due date is GRANTED. Azure’s evaluation should
        Case 4:19-cr-00087-BMM Document 65 Filed 04/13/21 Page 2 of 2



be completed by July 26, 2021, with the final report e-mailed to the Court on or

before August 10, 2021. The evaluation should be e-mailed to the Court to

sara_luoma@mtd.uscourts.gov. The Clerk of Court will e-mail a copy of this

order to T. Scarantino at s1burroughs@bop.gov.

      DATED this 13th day of April, 2021
